Name: Commission Regulation (EEC) No 2166/91 of 23 July 1991 amending Regulation (EEC) No 1151/91 increasing 1 172 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 201 /20 Official Journal of the European Communities 24. 7. 91 COMMISSION REGULATION (EEC) No 2166/91 of 23 July 1991 amending Regulation (EEC) No 1151/91 increasing 1 172 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened 'Article 1 The French intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 1 172 000 tonnes of bread-making wheat held by it.' Article 2 Article 2 of Regulation (EEC) No 1151 /91 is replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) theroef, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1151 /91 (*), as last amended by Regulation (EEC) No 1982/91 (6), opened a standing invitation to tender for the export of 972 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 18 July 1991 , France informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 1 72 000 tonnes ; whereas, in view of allowing the execu ­ tion of exports, both the period to complete customs export formalities and the closing date for the validity of export licences should be amended ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1151 /91 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The intervention to tender shall cover a maximum of 1 172 000 tonnes of bread-making wheat to be exported to all third countries. Customs export formalities must be completed during the period 1 July to 31 October 1991 . 2. The regions in which the 1 172 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 3 Article 3 of Regulation (EEC) No 1151 /91 is replaced by the following : Article 3 1 . The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until 31 October 1991 . 2. Tenders submitted in response to this invitation to tender shall be admissible only if they are accom ­ panied by a written undertaking to export during the period 1 July to 31 October 1991 . They may not be accompanied by applications for export licences pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 0. HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1151 /91 is replaced by the following : O OJ No L 331 , 2. 12. 1988 , p. 1 .' Article 4 Article 4 (3) of Regulation (EEC) No 1151 /91 is replaced by the following : *3 . The last partial invitation to tender shall expire on 28 August 1991 at 1 p.m. (Brussels time).' (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 202, 9 . 7. 1982, p. 23. O OJ No L 249, 12. 9. 1990, p. 8 . 0 OJ No L 112, 4. 5. 1991 , p. 42. I6) OJ No L 178, 6 . 7. 1991 , p. 12. 24. 7. 91 Official Journal of the European Communities No L 201 /21 Article 5 Article 5 of Regulation (EEC) No 1151 /91 is hereby deleted. Article 6 Article 6 of Regulation (EEC) No 1151 /91 is replaced by the following : Article 6 Notwithstanding Article 17 (3) of Regulation (EEC) No 1836/82, the security referred to in the second subparagraph of Article 17 (2) of the said Regulation shall not be released until proof is furnished that the export has taken place during the period 1 July to 31 October 1991 .' Article 7 Annex I to Regulation (EEC) No 1151 /91 is replaced by the Annex hereto. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens 82 500 Chalons-sur-Marne 161 000 Dijon 5 500 Lille 99 500 Montpellier 5 000 Nantes 40 000 Nancy 33 500 Orleans 310 000 Paris 240 000 Poitiers 60 000 Rouen 135 000 Total 1 172 000'